                                       1    JASON K. HICKS, ESQ.
                                            Nevada Bar No. 13149
                                       2    GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                       3    Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                       4    Fax:         (702) 792-9002
                                            Email:       hicksja@gtlaw.com
                                       5
                                            MICHAEL L. ROSENTHAL, ESQ.
                                       6    Pro Hac Vice Forthcoming
                                            STEPHEN F. RAIOLA, ESQ.
                                       7    Pro Hac Vice Forthcoming
                                            COVINGTON & BURLING LLP
                                       8    One CityCenter, 850 Tenth St., NW
                                            Washington, D.C. 20001
                                       9    Telephone: (202) 662-5786
                                            Email:      mrosenthal@cov.com
                                       10               sraiola@cov.com
                                       11   Counsel for Plaintiff
10845 Griffith Peak Drive, Suite 600




                                       12                                  UNITED STATES DISTRICT COURT
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13                                         DISTRICT OF NEVADA
          (702) 792-3773




                                       14   DE’MARIAN A. CLEMONS,                                 Case No.: 2:13-cv-93-RFB-NJK
                                       15                           Plaintiff,
                                       16
                                                                                                  PLAINTIFF’S UNOPPOSED MOTION
                                                     vs.                                          FOR AN ORDER TO MAKE PLAINTIFF
                                       17                                                         AVAILABLE FOR A MEDICAL
                                            BRIAN WILLIAMS, et. al.,                              EXAMINATION, X-RAYS, AND A MRI
                                       18
                                                                    Defendants.
                                       19

                                       20

                                       21           Pursuant to Federal Rule of Civil Procedure 26, Plaintiff De’Marian A. Clemons hereby
                                       22   moves for an order compelling Defendants to make Plaintiff available for a medical examination by
                                       23   Plaintiff’s own medical expert, an x-ray, and an MRI. This motion is based on the papers and
                                       24   pleadings on file, the attached memorandum of points and authorities, and the record in this case.
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                              1
                                            ACTIVE 46770679v1
                                       1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                       2            Litigants in federal court may pursue discovery of “any nonprivileged matter that is relevant
                                       3    to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).
                                       4    The Federal Rules also expressly permit expert testimony. See Fed. R. Civ. P. 26(a)(2). Indeed, “[i]t
                                       5    is beyond cavil that a plaintiff may retain his own expert medical witness to examine himself and
                                       6    render opinion testimony at trial.” Silverstein v. Fed. Bureau of Prisons, No. 07-02471, 2009 WL
                                       7    1451684, at *4 (D. Colo. May 20, 2009).
                                       8            Ordinarily a district court has no reason to intervene in a plaintiff’s pursuit of expert testimony
                                       9    from his own expert. But here, because Mr. Clemons is incarcerated, he cannot leave Defendants’
                                       10   custody for appointments with a medical expert or medical testing. As a result, Mr. Clemons cannot
                                       11   by his expert or obtain the x-ray or MRI imagining necessary to assess the extent of his medical
10845 Griffith Peak Drive, Suite 600




                                       12   injuries without a Court order instructing the prison to take Mr. Clemons to get MRI and X-ray
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13   imaging.
          (702) 792-3773




                                       14           District courts often grant requests for orders compelling correctional defendants to make
                                       15   inmate plaintiffs available for evaluations by the plaintiff’s medical experts. See, e.g., De’lonta v.
                                       16   Clarke, No. 11-00257, 2013 WL 4584684, at *2 (W.D. Va. Aug. 28, 2013); Silverstein v. Fed. Bureau
                                       17   of Prisons, No. 07-02471, 2009 WL 1451684, at *4 (D. Colo. May 20, 2009); see also, Phillips v.
                                       18   Tangilag, No. 5:16-CV-00088-TBR, 2019 WL 2862803, at *7 (W.D. Ky. July 2, 2019) (permitting
                                       19   the plaintiff to move to “compel transportation to an outside physician”). Defendants have sometimes
                                       20   contended that a plaintiff must show good cause to obtain such an order, citing Rule 35, but that rule
                                       21   is not applicable. See, e.g., Silverstein, 2009 WL 1451684 at *4. At most, courts have asked the
                                       22   plaintiff to show that a doctor has agreed to serve as an expert witness and that an examination is
                                       23   necessary for the doctor’s opinion. See Phillips, 2019 WL 2862803 at *7.
                                       24           Consistent with that body of caselaw, this Court should order the Defendants to: (1) provide
                                       25   Mr. Clemons with X-rays of the Foot (AP, Lateral, and Oblique views), Ankle (AP, Lateral, and
                                       26   Mortise views), and Tibia (AP and Lateral); (2) provide Mr. Clemons with an MRI of the ankle; and
                                       27   (3) make Mr. Clemons available for an in person medical examination at the prison. First,
                                       28   Mr. Clemons’s requested expert discovery is relevant and proportional to the needs of the case.

                                                                                                 2
                                            ACTIVE 46770679v1
                                       1    Mr. Clemons alleges, among other things, that the Defendants denied appropriate medical care for
                                       2    injuries to his leg while incarcerated in the Southern Desert Correctional Center. See, e.g., First
                                       3    Amended Complaint (FAC) ¶¶ 1, 10, ECF No. 242. He further alleges that they housed him in
                                       4    conditions that were not appropriate for his injuries. For example, they assigned him to an upper
                                       5    bunk despite being in crutches and could not climb in and out of bed without jumping, which was
                                       6    painful and exacerbated his injuries. See, e.g., id. ¶ 24–26. The Defendants have argued previously
                                       7    that they provided adequate treatment and appropriate housing, demonstrating that the extent of
                                       8    Mr. Clemons’ injuries, the appropriate treatment of those injuries, and the adequacy of his housing
                                       9    are disputed and at the center of the case. And each of these topics is appropriately addressed by
                                       10   expert medical testimony.
                                       11           Second, Mr. Clemons’ request is justified. He intends to offer testimony by an orthopedic
10845 Griffith Peak Drive, Suite 600




                                       12   specialist at trial, Dr. Ian S. Elliott. Dr. Elliott has determined that an examination, x-rays, and an
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13   MRI are necessary to form opinions relating to Mr. Clemons’ injuries, appropriate care, and
          (702) 792-3773




                                       14   reasonable housing conditions. See Ex. A, Elliott Decl. ¶¶ 5-6.
                                       15           Mr. Clemons therefore requests an order compelling Defendants to: (1) provide Mr. Clemons
                                       16   with X-rays of the Foot (AP, Lateral, and Oblique views), Ankle (AP, Lateral, and Mortise views),
                                       17   and Tibia (AP and Lateral); (2) provide Mr. Clemons with an MRI of the ankle; and (3) make
                                       18   Mr. Clemons available for an in person medical examination at the prison. The Defendants do not
                                       19   oppose this motion.
                                       20           DATED this 24th day of October 2019.
                                       21                                                 Respectfully submitted,
                                       22                                                 GREENBERG TRAURIG LLP
                                       23                                                  /s/ Jason Hicks
                                                                                          JASON K. HICKS
                                       24                                                 Nevada Bar No. 13149
                                                                                          10845 Griffith Peak Drive, Suite 600
                                       25                                                 Las Vegas, Nevada 89135
                                       26                                                 MICHAEL L. ROSENTHAL, ESQ.
                                                                                          STEPHEN F. RAIOLA, ESQ.
                                       27                                                 COVINGTON & BURLING LLP
                                                                                          One CityCenter, 850 Tenth Street, NW
                                       28                                                 Washington, D.C. 20001

                                                                                               3
                                            ACTIVE 46770679v1
                                       1
                                                                                            ORDER
                                       2
                                                    THE COURT HEREBY ORDERS the Nevada Department of Corrections to (1) provide
                                       3
                                            Mr. Clemons with X-rays of the Foot (AP, Lateral, and Oblique views), Ankle (AP, Lateral, and
                                       4
                                            Mortise views), and Tibia (AP and Lateral); (2) provide Mr. Clemons with an MRI of the ankle; and
                                       5
                                            (3) make Mr. Clemons available for an in-person medical examination by Dr. Ian S. Elliott, M.D. at
                                       6
                                            the prison. THE COURT FURTHER ORDERS that the X-rays, and MRI must take place no later
                                       7
                                            than December 1, 2019.
                                       8
                                                                           25 day of October 2019.
                                                                Dated this ____
                                       9

                                       10
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                       11
10845 Griffith Peak Drive, Suite 600




                                       12
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                               4
                                            ACTIVE 46770679v1
                                       1                                    CERTIFICATE OF SERVICE
                                       2            Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that a copy of the foregoing UNOPPOSED
                                       3    MOTION FOR AN ORDER TO MAKE PLAINTIFF AVAILABLE FOR A MEDICAL
                                       4    EXAMINATION was filed electronically via the Court’s CM/ECF system and served to all parties
                                       5    of record on this date.
                                       6            DATED this 24th day of October 2019.
                                       7

                                       8                                                /s/ Evelyn Escobar-Gaddi
                                                                                       An employee of GREENBERG TRAURIG, LLP
                                       9

                                       10

                                       11
10845 Griffith Peak Drive, Suite 600




                                       12
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                            5
                                            ACTIVE 46770679v1
